Exhibit 10.3

 

SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Seventh Amendment to Employment Agreement is made and entered into as of
March 15, 2004, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Thomas Martin (“Executive”).

 

Recitals

 

A) On March 31, 1998 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) On March 31, 1999 a First Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

C) On November 22, 1999, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

D) On January 11, 2000, a Third Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

E) On January 24, 2001, a Fourth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

 

F) Pursuant to a Memorandum dated October 16, 2001, Executive’s Annual Base
Salary was increased to $190,000, effective as of September 1, 2001.

 

G) On January 16, 2002, a Fifth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

H) On January 22, 2003, a Sixth Amendment to Employment Agreement was made and
entered into by and between Employer and Executive;

 

I) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

 

Agreement

 

1) Section 3.1 of the Employment Agreement, which provides:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on April
1, 1998 and shall continue until March 31, 2004 unless sooner terminated or
extended as hereinafter provided (the “Employment Term”).

 



--------------------------------------------------------------------------------

is hereby amended, effective as of March 15, 2004, to provide as follows:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on April
1, 1998 and shall continue until March 31, 2005 unless sooner terminated or
extended as hereinafter provided (the “Employment Term”).

 

2) All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

 

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

     

EMPLOYER

       

PRICESMART, INC.

Thomas Martin      

By:

 

/s/ ROBERT E. PRICE

/s/ THOMAS MARTIN

     

Name: Robert El Price

       

Its: President

 